Rejoinder
Claims 1, 3, 8-21, 24 and 25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 22, 23, 26 and 27 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/13/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
The amendments to the specification filed on 3/3/2022 have been entered because they do not introduce new matter. 





EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Stephen A. Baehl on 3/21/2022.
The application has been amended as follows: 
The claims: 
(Currently Amended) A multilayer foam film comprising a core layer and two skin layers, 
(i) the core layer comprising the product of the combination of an LDPE composition, at least one blend partner and at least one foaming agent; and 
(ii) the two skin layers each independently comprising the product of the combination of an ethylene copolymer and at least one additive; wherein: 
the at least one blend partner comprises a first metallocene polyethylene composition comprising units derived from ethylene and at least one alpha olefin having at least 5 carbon atoms, the polyethylene composition having: 
a density of 0.910 g/cm3 to 0.940 g/cm3; 
a melt index I2.16 of from about 0.2 g/10 min. to about 0.50 g/10 min.; 
a composition distribution breadth index (CDBI) of at least 70%; and 
a branching index g’vis of from 0.87 to 0.97;
 metallocene polyethylene composition comprising units derived from ethylene and of from 1 wt.% to 6 wt.% of a C3 to C20 comonomer, based upon the weight of the copolymer, the ethylene copolymer having: 
a density of 0.915 g/cm3 to 0.930 g/cm3; 
a melt index I2.16 of from about 0.5 g/10 min. to about 5.0 g/10 min.; and
a composition distribution breadth index (CDBI) of at least 60% to 80%; 
the core layer comprises from 40 to 50 percent by weight of the LDPE composition, based upon the total weight of the core layer; and the core layer is disposed between the two skin layers; and 
wherein the multilayer foam film further comprises two sub-skin layers and each of which disposed between the core layer and the skin layer, and wherein at least one of the sub-skin layers comprises a high density polyethylene composition having a density of about 0.961 g/cm3. 

2-7.(Cancelled)

8. (Previously Presented) The multilayer foam film of claim 1, wherein the LDPE composition has a density of about 0.922 g/cm3 and a melt index I2.16 of about 0.33 g/10 min.

9. (Previously Presented) The multilayer foam film of claim 1, wherein the core layer comprises about 3 percent by weight of the at least one foaming agent, based upon the total weight of the core layer.

10-11. (Cancelled)

12. (Currently Amended) The multilayer foam film of claim [[1]]1, wherein the high density polyethylene composition has a melt index (MI) 
13. (Previously Presented) The multilayer foam film of claim 1, wherein the multilayer foam film has a bending stiffness from about 32 to about 45 mN/mm.
14. (Previously Presented) The multilayer foam film of claim 1, wherein the multilayer foam film has a machine direction tensile strength from about 25 to about 35 N.
15. (Previously Presented) The multilayer foam film of claim 1, wherein the multilayer foam film has a transverse direction tensile strength from about 15 to about 30 N.
16. (Previously Presented) The multilayer foam film of claim 1, wherein the multilayer foam film has a 1% secant modulus from about 9 to about 14 N.
17. (Previously Presented) The multilayer foam film of claim 1, wherein the multilayer foam film has an Elmendorf Tear in the machine direction from about 115 to about 350 grams-force.
18. (Previously Presented) The multilayer foam film of claim 1, wherein the multilayer foam film has an Elmendorf Tear in the transverse direction from about 600 to about 1400 grams-force.
19. (Previously Presented) The multilayer foam film of claim 1, wherein the multilayer foam film has a puncture resistance from about 15 to about 60 N.

21. (Previously Presented) The multilayer foam film of claim 1, wherein the core layer has a light transmission percent of at least about 75 percent.
22. (Currently Amended) A method of making the multilayer foam film of claim 1, the method comprising the steps of preparing the core layer comprised of an LDPE composition, at least one blend partner, and at least one foaming agent, and processing the core layer between two skin layers and two sub-skin layers each of the sub-skin s is disposed between the core layer and each of the skin layers.
23. (Cancelled)
24. (Previously Presented) The multilayer foam film of claim 1, wherein the at least one additive is an activator and/or a nucleator. 
25. (Previously Presented) The multilayer foam film of claim 1, wherein the at least one foaming agent is a physical foaming agent or a chemical blowing agent.
26. (Previously Presented) The method of claim 22, wherein the at least one additive is an activator and/or a nucleator.
 27. (Previously Presented) The method of claim 22, wherein the at least one foaming agent is a physical foaming agent or a chemical blowing agent.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent are: 
US 2016/0137804 to Van der Ven et al. (hereinafter “Van der Ven”), and 
US 2015/0368415 to Fiscus et al. (hereinafter “Fiscus”). 
Van der Ven discloses a multilayer foam film comprising three layers: a foam layer disposed between two skin layers.  The foam layer comprises a blend of low density polyethylene (LDPE) and linear low density polyethylene (LLDPE) with a weight ratio of LDPE:LLDPE ranging from 20:80 to 50:50 (paragraph 27).  The skin layer comprises a blend of LDPE and LLDPE with a weight ratio of LDPE:LLDPE ranging from 20:80 to 50:50 (paragraph 30).  The LLDPE is a metallocene polyethylene composition comprising ethylene and a C3-C10 alpha olefin comonomer.  The LLDPE has a density of from 0.916 to 0.940 g/cm3 and a melt index of from 0.1 to 50 g/10min (paragraph 55). 
Van der Ven fails to disclose the multilayer foam film comprising a core layer comprising the first metallocene polyethylene composition and a skin layer comprising a second metallocene polyethylene composition set out in the claim.  There is no teaching or suggestion that the multilayer foam film comprises two sub-skin layers wherein the sub-skin layer is disposed between the foam layer and the skin layer and wherein the sub-skin layer comprises a high density polyethylene composition having a density of 0.961 g/cm3. 
Fiscus discloses a multilayer film comprising a three-layer film having a core layer A disposed between two skin layers B or C (paragraphs 130-133).  

a density of 0.910 g/cm3 to 0.940 g/cm3; 
a melt index I2.16 of from about 0.2 g/10 min. to about 0.50 g/10 min.; 
a composition distribution breadth index (CDBI) of at least 70%; and 
a branching index g’vis of from 0.87 to 0.97 (paragraphs 38-41, and 130). 
The second polyethylene has a lower density and/or a higher melt index than the first polyethylene (paragraph 130).  
The skin layers B and C, each comprise 80 to 100 wt% of at least one polyethylene selected from PE1, PE2, and PE3-type polyethylene (paragraph 133). The PE2-type polyethylene is a metallocene polyethylene composition comprising units derived from ethylene and of from 1 wt.% to 6 wt.% of a C3 to C20 comonomer, based upon the weight of the copolymer, the ethylene copolymer having: 
a density of 0.915 g/cm3 to 0.930 g/cm3; 
a melt index I2.16 of from about 0.5 g/10 min. to about 5.0 g/10 min.; and
a composition distribution breadth index (CDBI) of at least 60% to 80% (paragraph 55). 
Fiscus fails to disclose a multilayer film comprising a foam layer disposed between two skin layers, let alone the foam layer containing 40-50 wt% of the LDPE composition.  
Assuming that there is a motivation to combine the teachings of Van der Ven and Fiscus, the combination of the cited references does not result in a multilayer foam film having two sub-skin layers where the sub-skin layer is disposed between a foam core 3.  
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a multilayer foam film with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/Hai Vo/
Primary Examiner
Art Unit 1788